Citation Nr: 1022988	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for an autoimmune 
disorder.

3.  Entitlement to service connection for systemic arthritis 
of multiple joints.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied service 
connection for a psychiatric disorder, claimed as depression 
and anxiety, an autoimmune disorder, arthritis, and asthma.

This case was remanded to the RO by the Board in March 2005 
for the purpose of affording the Veteran the opportunity to 
appear at a Board hearing.  In September 2005, the Veteran 
testified at a hearing.  A transcript of that hearing is 
associated with the Veteran's VA claims folder.

In a February 2006 decision, the Board reopened a claim of 
service connection for an acquired psychiatric disorder and 
denied the claim on the merits, and denied a claim of service 
connection for asthma.  The Veteran appealed the February 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a March 2008 memorandum 
decision, the Court vacated the Board's decision as to the 
denials of service connection for an acquired psychiatric 
disorder and asthma and remanded those matters to the Board.  

In the February 2006 decision, the Board also remanded the 
issues of service connection for an autoimmune disorder and 
arthritis to the VA Appeals Management Center (AMC) for 
further development.  In a June 2006 supplemental statement 
of the case, the AMC continued the previous denials.  

In a September 2008 Board remand, the issues of entitlement 
to service connection for an acquired psychiatric disorder 
and asthma were remanded for additional development.  In a 
June 2009 supplemental statement of the case, the AMC 
continued to deny the claims.  In September 2009, the Board 
requested a VHA (Veterans Health Administration) medical 
opinion with regard to the Veteran's claims of entitlement to 
service connection for asthma, an autoimmune disorder, and 
systemic arthritis of the joints.

As noted in the prior September 2008 Board remand, the claim 
of entitlement to service connection for residuals of a 
fracture of the left hand is not on appeal and is referred to 
the RO for appropriate action.  Additionally, with regard to 
the Veteran's claims of clear and unmistakable error (CUE) in 
a June 1976 rating decision and in the November 2002 rating 
decision, the Board again notes that the November 2002 rating 
decision is not a final decision.  All of the issues in that 
decision are the subject of this remand.  Thus, the November 
2002 decision is not subject to challenge on the basis of 
CUE.  See 38 C.F.R. § 3.105 (2009).  However, the issue of 
alleged CUE in the June 1976 rating decision is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows no 
relationship between the Veteran's asthma and service.

2.  The competent medical evidence of record shows no 
evidence of an autoimmune disorder that is causally or 
etiologically related to service.

3.  The competent medical evidence or record shows no 
evidence of systemic arthritis of multiple joints that is 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  An autoimmune disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Systemic arthritis of multiple joints was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters 
dated in January and September 2002 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The letter informed the Veteran that additional 
information or evidence was needed to support his service 
connection claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
A VA medical opinion, with respect to the issues on appeal, 
was obtained in September 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is adequate, as it was predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The report also 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Further, since the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



Service connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran seeks entitlement to service 
connection for asthma, an autoimmune disorder and systemic 
arthritis of multiple joints.  In essence, he contends that 
his currently diagnosed asthma was exacerbated by exposure to 
cold weather while serving in Korea.  The Veteran contends 
that his claimed autoimmune disorder and systemic arthritis 
of multiple joints are due to in-service episodes of 
gonorrhea and the use of streptomycin and penicillin.  

A review of the Veteran's service records show he was treated 
with penicillin for urethritis due to gonococcus in December 
1955, January 1956, and May 1956.  In April 1956, the Veteran 
was treated with streptomycin for a secondary infection from 
a pilonidal sinus.  With regard to the Veteran's claim for 
asthma, the service treatment records are wholly absent any 
reference to treatment during service of any respiratory 
disorder, including asthma, or any cold injury.  The Board 
notes evidence of service in Korea and possible exposure to 
cold weather; however, there is no indication of a 
respiratory disability or cold injury in service.

An October 1979 private treatment record shows an assessment 
of probable extrinsic asthma secondary to environmental 
irritants.  A January 1994 statement from a private physician 
shows a diagnosis of immunosuppressive disorder with systemic 
sclerosis and positive antinuclear antibody (ANA) and rapid 
plasma regain (RPR).  Additionally, the Board notes other 
competent evidence of record which addresses the question of 
medical nexus.  An undated record from the East Boston 
Neighborhood Health Clinic lists "? cold induced asthma" 
among the Veteran's current disabilities.  A March 2006 VA 
examination report reflects some arthritic component with a 
negative rheumatoid factor and a positive ANA.  The March 
2006 VA examiner opined that there was no correlation between 
the penicillin that the Veteran had taken for gonorrhea and 
the positive ANA.  

In April 2009, the prior 2006 VA examiner reviewed the claims 
file again and provided an opinion that is unclear.  In this 
instance, the examiner stated that it was least likely than 
not that the Veteran's symptoms of arthritis that he had from 
last month are related to his penicillin injections in the 
1950s.  Leading up to the opinion, the examiner noted an 
increase in the Veteran's ANA levels over the years and 
stated that certain drugs induce antibodies in a significant 
number of patients, most of whom do not develop signs of 
antibody associated disease.  The examiner further stated 
that the anti-tumor necrosis factor causes increased levels 
of ANA in the serum, yet the Veteran did not have fully 
developed symptoms of rash, serositis or arthritis.  The 
examiner indicated that 50 years later, the ANA should be 
decreasing and the Veteran's results may indicate a false 
positive.  The Board notes that although the opinion appears 
to be a negative nexus opinion, the phrasing is unclear, thus 
the examiner's precise intent cannot be deciphered.

In September 2009, the Veteran was afforded a VHA medical 
opinion in order to determine whether the Veteran's asthma, 
autoimmune disorder and/or systemic arthritis of multiple 
joints are related to service.  The examiner noted that he 
had not met or examined the Veteran but that the claims file 
was reviewed.  He noted the Veteran's three occasions of 
treatment with penicillin for gonococcal urethritis between 
December 1955 and May 1956.  He noted that the Veteran was 
treated in 1956 with streptomycin injection for infected 
pilonidal sinus.  He also reported that the Veteran was first 
diagnosed with asthma in 1979, had a 20 year smoking history, 
underwent allergy testing in 1991 and underwent surgery for 
removal of nasal polyps in April 1993.  With regard to 
asthma, the examiner opined that the evidence of record 
indicated an allergic type asthma confirmed by nasal 
polyposis and positive skin allergy testing.  He stated that 
the allergic asthma/reactive airways may be exacerbated by 
breathing cold air, but not caused by cold air.  He noted no 
evidence to suggest the asthma was caused by gonorrhea or 
treatment with penicillin or streptomycin.

With regard to an autoimmune disorder, the examiner noted 
that the Veteran was seen in the rheumatology clinic in 
January 1993 with an ANA of 1:20 in a diffuse pattern.  The 
examination did not reveal any evidence of systemic lupus 
erythematosus.  The examiner noted that the ANA continued to 
increase over time and rheumatoid factor continued to be 
negative.  The examiner found no evidence of an autoimmune 
disorder and stated that the finding of positive ANA in and 
of itself is not solely diagnostic of an autoimmune disorder.  
He noted further that false-positive ANAs increase with 
advancing age and if this had been caused by prior penicillin 
injections, it was most likely that the inflammatory response 
or ANA would have been highest at that time and would 
decrease over the time.  In this case, the Veteran's ANA had 
increased over time.

With regard to a systemic arthritic disorder, the examiner 
found no evidence of a systemic arthritic disorder and 
referred to his prior discussion with regard to an autoimmune 
disorder.  He further opined that if an autoimmune disorder 
or systemic arthritis disorder existed, it was not likely 
that such a disorder was related to the Veteran's in-service 
gonorrhea and/or treatment with penicillin or streptomycin.

Before turning to the merits of the Veteran's claims, the 
Board must address the probative value of the medical 
evidence of record.  Upon review, the Board determines that 
the VHA opinion is adequate, competent and the most probative 
medical opinion of record.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  In this regard, 
the examiner reviewed the complete medical records in the 
case, including service and private treatment records.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  
Additionally, the examiner provided complete rationale for 
the medical opinions expressed.  The Court has held that a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  In this case, the VHA examiner 
reviewed the Veteran's entire medical history and provided 
complete rationale for the medical opinions expressed.  

By contrast, the 2005 East Boston Health Clinic record 
indicating possible cold induced asthma lacks probative value 
because it is speculative in nature.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  It contains no reference to the Veteran's 
military service.  Moreover, to the extent that it could be 
read as relating to the Veteran's service, it appears to rely 
on the unsubstantiated claims by the Veteran regarding in-
service cold exposure and the development of asthma, not 
evidenced in the service treatment records.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); but see Kowalski v. Nicholson, 19 
Vet. App. 171, 179-80 (2005) (noting that although the Board 
may not reject a medical opinion solely because it is based 
on facts reported by the veteran but may do so where the 
facts are inaccurate or are unsupported by the other evidence 
of record).  Likewise, the March 2006 VA medical opinion 
lacks probative value because is provides no rationale.  
Additionally, the April 2009 VA opinion cannot be found 
probative because it is unclear.  Thus, the September 2009 
VHA opinion is deemed the most probative as it is the only 
complete, fully articulated, and adequate opinion within the 
record. 

Turning to the merits of the Veteran's claim for entitlement 
to service connection for asthma, the Board finds evidence of 
a current diagnosis.  Thus, the first element of Pond, supra 
has been met.  However, the second and third elements, in-
service incurrence of disease or injury and a nexus opinion, 
are not satisfied and the claim must fail.

As noted above, there is no evidence of treatment for asthma 
during service.  
The Veteran himself has speculated that his current asthma 
resulted from exposure to cold in Korea.  However, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, supra.

Furthermore, the record contains no probative evidence of a 
link between the Veteran's current asthma and his military 
service.  In this regard, the September 2009 VHA medical 
examiner opined that the Veteran's asthma was not related to 
cold exposure during service.  As the Board has determined 
the examiner's opinion to be the most probative of record, no 
link between the current asthma and service has been found.  

The Board notes that implicit in the Veteran's presentation 
is the contention that his asthma began in service and 
continued thereafter.  If no chronic disability was diagnosed 
in service, a claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See 38 
C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488 
(1997).  However, in this case there was no diagnosis of 
asthma in service, and the objective evidence of record 
establishes the onset of asthma symptoms in the 1970's, at 
least thirteen years after service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  At a September 2005 Board 
hearing, the Veteran was specifically advised of the need to 
establish continuity of symptomatology since service.  See 
hearing transcript at p. 17.  Thereafter, the Board held the 
record open for 90 days to afford the Veteran the opportunity 
to submit or identify records of treatment for asthma shortly 
after his separation from service.  However, no such evidence 
was submitted.  Additionally, it is noted that when the 
Veteran filed his initial application for VA compensation 
benefits in June 1976, it was conspicuously silent for any 
mention of a respiratory disability.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

The Board finds that the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the contention that the Veteran experienced 
continuous asthma symptomatology since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991). Moreover, in Voerth 
v. West, 13 Vet. App. 117 (1999), the Court noted that the 
continuity of symptomatology provisions of section 3.303 do 
not relieve a claimant of the burden of providing a medical 
nexus.  As discussed above, such medical nexus evidence is 
lacking in this case.  See September 2009 VHA examination 
report.  

In short, there is no competent and credible evidence of 
record showing asthma in service or competent and credible 
medical nexus evidence linking the Veteran's current asthma 
to service.  Thus, service connection for asthma is not 
warranted.

Turning to the Veteran's remaining claims on appeal, the 
Board finds no evidence of a current diagnosis of an 
autoimmune disorder or systemic arthritis of multiple joints.  
Thus, the first element of Pond, supra has not been met.

The Board notes that the existence of a current disorder is 
the cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In the absence of proof of a present 
disability, there can be no valid claim or the grant of the 
benefit.  Id.  In this case, there is no evidence of 
treatment for an autoimmune disorder or systemic arthritis 
during service.  Pond, 12 Vet. App. at 346 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, the evidence 
of record shows no current diagnosis of an autoimmune 
disorder or systemic arthritis.  Although the Veteran 
contends that he currently suffers from an autoimmune 
disorder and systemic arthritis, due to in-service treatment 
for gonorrhea, the record does not support this contention.  
As noted above, the September 2009 VA examiner found no 
evidence of an autoimmune disorder or systemic arthritis of 
multiple joints.  Furthermore, the examiner opined that even 
these disorders did exist, they would not be related to 
service.  Thus, the elements of service connection have not 
been met.  See Pond, supra.  Accordingly, because there is no 
competent evidence of a current autoimmune disorder or 
systemic arthritis of multiple joints related to service, the 
claims must be denied.

The Board acknowledges the Veteran's contention that he 
currently suffers from an autoimmune disorder and systemic 
arthritis and that these disorder are related to service, 
however, the Board finds that the Veteran lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, supra.  Additionally, the Veteran's 
contentions are outweighed by the September 2009 VHA medical 
examiner's opinion finding no diagnosis and no nexus.  Thus, 
the claims must be denied.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for an autoimmune disorder 
is denied.

Entitlement to service connection for systemic arthritis of 
multiple joints is denied.



REMAND

The Veteran seeks service connection for a psychiatric 
disability which he contends developed as a result of his 
being beaten and harassed while in the stockade during 
service.  

The Veteran's June 1955 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  Psychiatric evaluation was normal.  Service 
medical records show that in August 1957, the Veteran was 
hospitalized for observation following a reported suicide 
attempt.  On admission, it was noted that the Veteran had 
been transferred from the stockade where he had been 
incarcerated for making a false official statement.  While in 
the stockade, the Veteran had been placed in solitary 
confinement following an altercation with another inmate.  
While in solitary confinement, the Veteran reportedly 
attempted to commit suicide by hanging himself with his 
fatigues.  The examiner, however, concluded that the incident 
was more in the nature of a suicidal gesture in an effort to 
obtain some secondary gain (i.e., to be transferred from the 
stockade to a hospital).

By way of history, the August 1957 examiner also noted that 
the Veteran had a pre-service history of convictions for 
breaking and entering and stealing an automobile, and had 
received approximately 10 punishments since basic training 
for various charges, including fighting, talking back, and 
lying.  The examiner concluded that the Veteran's present 
difficulties appeared to be a continuation of a lifelong 
pattern. After examining the Veteran, the diagnosis was 
schizoid personality, chronic, moderate, manifested by 
reacting with unsociability, slight flattening of affect, 
lack of direction and purpose, and a mild degree of thinking 
disorder.  Predisposition, chronic, lifelong pattern.  The 
examiner concluded that the Veteran was unfit for further 
duty as a result of his personality disorder.

In June 1976, the Veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
psychiatric disorder.  In a June 1976 rating decision, the RO 
denied service connection, finding that the evidence showed 
that the veteran had a schizoid personality disorder.

The Veteran was afforded a VA psychiatric examination in 
March 2002.  After examining the Veteran and reviewing the 
claims folder, the examiner diagnosed antisocial personality 
disorder.

At a September 2005 hearing, the Veteran testified that he 
was currently under treatment for depression at the East 
Boston Health Center.  He stated that he was taking Zoloft.  
After the hearing, he submitted clinical records from East 
Boston Neighborhood Health Center confirming that he had been 
diagnosed as having a depressive disorder in March 2005.  An 
April 2005 clinical record shows continued treatment for 
depression.

As noted above, in a February 2006 decision, the Board 
reopened a claim of service connection for an acquired 
psychiatric disorder and denied the claim on the merits.  The 
basis for the prior denial was a lack of evidence of an 
acquired psychiatric disorder.  In March 2008, the Court 
vacated the Board's decision as to the denial of service 
connection for an acquired psychiatric disorder and remanded 
the claim in order to obtain treatment records from the 
Social Security Administration (SSA).  An October 2008 letter 
from the SSA showed that the treatment records had been 
destroyed and were, thus, unavailable.  In June 2009, the 
AMC/RO continued to deny the Veteran's appeal for lack of 
evidence of a diagnosis of an acquired psychiatric disorder.  

The Board notes that the Veteran's most recent VA examination 
(March 2002) is now nearly eight years old and does not 
contemplate the Veteran's additional treatment for depression 
through 2005, including a diagnosis of depressive disorder.  
As such, the medical opinion provided in the examination 
report is inadequate and VA is required to afford the Veteran 
a contemporaneous VA examination to assess the current nature 
of any acquired psychiatric disorder.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  As the 2005 treatment records 
indicate treatment for depression, a new VA examination is 
warranted to determine the Veteran's complete disability 
picture with regard to an acquired psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As the case must be remanded for a new examination, the 
Veteran's most recent and relevant (if any) VA treatment 
records should also be obtained and associated with the 
claims file.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's relevant VA and private 
treatment records, if any, since 2005.  
All records requests should be documented 
in the claims file.  If no records are 
found, it should be so stated.

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disorder.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed.

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  The 
examiner should provide a diagnosis of an 
acquired psychiatric disorder, if 
appropriate.  If a diagnosis cannot be 
provided, the examiner should so state.  
The examiner should identify what 
symptoms, if any, the Veteran currently 
manifests that are attributable to his 
acquired psychiatric disorder.  The 
examiner must conduct a detailed mental 
status examination.  

The examiner is requested to indicate:

Is it at least as likely as not (50% 
probability) that any current acquired 
psychiatric disorder is etiologically 
related to the Veteran's military 
service.

The report of examination should include 
a complete rationale for all opinions 
expressed.  

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures.

4.  Following the above, the AMC/RO 
should readjudicate the Veteran's claim.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


